DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 – 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 6,308,977 B1 to Pulliam et al. (hereinafter referred to as Pulliam).

Regarding claims 1, 2 and 5 – 14, Pulliam discloses a trailer hitch (hitch assembly 10) comprising: 
	[Claim 1] a base (bottom surface 102) to be coupled to a vehicle bed (bed 12) of a vehicle; 
	a carriage (intermediate support member 42, second intermediate support member 56) slidably coupled to the base, the carriage to slide along rails (rods 92) of the base between a first position (Fig. 5, Col. 3, Lns. 56 - 61) and a second position (Fig. 7, Col. 3, Lns. 66 – 67 through Col. 4, Lns. 1 – 2); and 
	a head (base plate 22) rotatably coupled to the carriage, the carriage to slide from the first position to the second position in response to rotation of the head (Col. 6, Lns. 419 – 67);
	[Claim 2] further including: 
	a lever (lever 164) coupled to a column of the head (the top surface of the base plate 22), the lever to rotate with the head; and 
	a link (pivot connection 165) rotatably coupled between the lever and the base (bottom surface 102), the link coupled to the lever at a first pin joint (at the end of lever 164, See Fig. 16) and coupled to the base at a second pin joint, the second pin joint fixed at the base (the lower end of pivot connection 165 is connected to the bottom surface 102 via its top surface 36, See Fig. 13);
	[Claim 5] wherein the first position (Fig. 5, Col. 3, Lns. 56 - 61) is proximate a front end of the vehicle bed (bed 12) and the second position (Fig. 7, Col. 3, Lns. 66 - 67 through Col. 4, Lns. 1 – 2) is proximate a rear end of the vehicle bed;
	[Claim 6] wherein a trailer coupled to the head (base plate 22) is to move rearward relative to the vehicle and rotate about the vehicle bed (bed 12) in response to turning of the vehicle (Col. 6, 49 – 67); and
	[Claim 7] wherein the rails (rods 92) are cylindrical, each rail coupled to a plate of the base (bottom surface 102) using one or more support trusses (front wall 104 and rear wall 106), each support truss including an anchor bushing assembly (ears 130, conventional fasteners 138, apertures 140), the anchor bushing assemblies to fix the base to the vehicle (Col. 7, Lns. 11 – 19).

Regarding claims 8 – 14, Pulliam discloses a trailer hitch (hitch assembly 10) comprising: 
	[Claim 8] a fixed component (guide box 100) including cylindrical guides (rods 92), the fixed component to be coupled to a vehicle bed (bed 12); 
	a sliding component (intermediate support member 42, second intermediate support member 56) including arms (side walls 82 and 84) slidably coupled to the cylindrical guides, the sliding component to slide between a first position (Fig. 5, Col. 3, Lns. 56 – 61) and a second position (Fig. 7, Col. 3, Lns. 66 – 67 through Col. 4, Lns. 1 – 2) along the cylindrical guides; and 
	a rotating component (first intermediate support member 42 and second intermediate support member 56) coupled to the sliding component, the rotating component to slide with and rotate with respect to the sliding component, the sliding component and the rotating component to slide along the fixed component (guide box 100) in response to a rotation of the rotating component (Col. 6, Lns. 49 – 67);
	[Claim 9] further including bearings coupled between the arms (side walls 82 and 84) and the cylindrical guides (rods 92; there are inherently bearings between the two components, especially on the mating surfaces, to enable sliding between the two components);
	[Claim 10] wherein the first position (Fig. 5, Col. 3, Lns. 56 - 61) is proximate a front end of the vehicle bed (bed 12) and the second position (Fig. 7, Col. 3, Lns. 66 - 67 through Col. 4, Lns. 1 – 2) is proximate a rear end of the vehicle bed;
	[Claim 11] wherein the cylindrical guides (rods 92) include a first cylindrical guide and a second cylindrical guide, the first cylindrical guide and the second cylindrical guide positioned on opposite sides of the sliding component (intermediate support member 42, second intermediate support member 56) and parallel with a sliding direction of the sliding component (See Figs. 2 and 4);
	[Claim 12] wherein the arms (side walls 82 and 84) include at least two first arms (the right guide bores 90 in side walls 82 and 84) coupled to the first cylindrical guide and at least two second arms (the left guide bores 90 in side walls 82 and 84) coupled to the second cylindrical guide;
	[Claim 13] wherein the rotating component (first intermediate support member 42 and second intermediate support member 56) further includes a pivot beam (pivot pin 70), the rotating component to pivot with respect to the sliding component (intermediate support member 42, second intermediate support member 56); and
	[Claim 14] wherein the cylindrical guides (rods 92) are coupled to the fixed component (guide box 100) using one or more support trusses (front wall 104 and rear wall 106), each support truss including an anchor bushing assembly (ears 130, conventional fasteners 138, apertures 140) .

Allowable Subject Matter
Claims 15 – 21 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, Pulliam discloses the trailer hitch (hitch assembly 10) of claim 2, but does not teach the rotation of the head generates an angular displacement between the lever and the link, the angular displacement corresponding to a distance travelled by the carriage along the rails.

Regarding claim 4, Pulliam discloses the trailer hitch (hitch assembly 10) of claim 2, but does not teach further including an upper slew ring and a lower slew ring, the column coupled to the carriage via the upper slew ring and the lower slew ring, the upper slew ring to stabilize an upper portion of the column, and the lower slew ring to transmit a load from the head to the carriage.

Regarding claim 15, Pulliam discloses the trailer hitch (hitch assembly 10) comprising: 
	a fixed base (bottom surface 102); 
	a carriage (intermediate support member 42, second intermediate support member 56) slidably coupled to the fixed base; 
	a head (base plate 22) rotatably coupled to the carriage, the carriage to slide along the fixed base in response to a rotation of the head.

However, Pulliam does not disclose: 
	a linkage including: 
	a link coupled to the fixed base at a first pin joint; and 
	a lever coupled to the link at a second pin joint and further coupled to the head, the rotation of the head to generate an angular displacement between the link and the lever at the second pin joint, the angular displacement corresponding to a distance traveled by the carriage along the fixed base.  Other prior art does not disclose this singly or in combination.  Claims 16 – 21 depend from claim 15, and therefore, are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611        



/TONY H WINNER/           Primary Examiner, Art Unit 3611